OPINION

Per Curiam:

These actions were commenced on March 29, 1968, by Ace Cab Company, Inc., and Yellow Cab Company of Nevada against the Public Service Commission for a mandatory injunction ordering the Public Service Commission to cancel and rescind certificates of public convenience and necessity issued by said defendant to William Mirin and Raymond Chenoweth pursuant to compliance orders of said defendant dated October 26, 1967, and effective December 26, 1967, enlarging the service area within which Mirin and Chenoweth could operate their taxicab businesses. Mirin and Chenoweth subsequently intervened. On January 13, 1969, an order for mandatory injunction was entered by the district court granting the relief sought. From that order, intervenors Mirin and Chenoweth appeal.
This action is based upon the same circumstances underlying Mirin v. Checker, Inc., 85 Nev. 569, 459 P.2d 774 (1969), and the holding in that case is dispositive.
The controlling issue is whether the district court action was timely filed within the intendment of NRS 704.540(1) which requires commencement “within 90 days.” The instant action, *692filed March 29, 1968, was not commenced within 90 days of the Commission’s orders dated October 26, 1967. Judicial review was therefore not timely sought. The order appealed from should thus be reversed and the Commission’s orders reinstated.